DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 10 December 20.
Claim 21 was previously cancelled in a preliminary amendment.
Claims 1-20 were under a restriction requirement mailed 20 May 2022.
Applicant elected Invention I, claims 1-7, in the response filed 24 May 2022.
Claims 8-20 have been withdrawn from consideration.
Claims 1-7 are currently pending and have been examined.

Election/Restrictions
Applicant’s election without traverse of claim 1-7 in the reply filed on 24 May 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 December 2018 was filed before the mailing date of the Non-Final Rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 12 June 2019 was filed before the mailing date of the Non-Final Rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 4 September 2019 was filed before the mailing date of the Non-Final Rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 15 September 2019 was filed before the mailing date of the Non-Final Rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 28 May 2021 was filed before the mailing date of the Non-Final Rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 16 September 2021 was filed before the mailing date of the Non-Final Rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 4 January 2022 was filed before the mailing date of the Non-Final Rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 11 April 2022 was filed before the mailing date of the Non-Final Rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 18 May 2022was filed before the mailing date of the Non-Final Rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 4 recites, “wherein the greeting card is identified through computer vision analysis of a visual design on the greeting card.”  The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the identity of a greeting card is ultimately generated (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how the identity of a greeting card is generated raises questions whether applicant truly had possession of this feature at the time of filing.  In this case, the Applicant has claimed using computer vision analysis on a design to identify a greeting card, however the original written description and claims does not explain how computer vision analysis is conducted, or how it is used to identify a greeting card based on a design.  See MPEP 2161.01 (I).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites, “wherein the greeting card is identified through computer vision analysis of a visual design on the greeting card.”  The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how an identity of a greeting card is be generated as a “using computer vision analysis of a visual design.”  The specification does not disclose any meaningful structure/algorithm explaining how one would identity a greeting card using computer vision analysis on a visual design, rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  For the purpose of examination, the Examiner will interpret this analysis to include reading the UPC code, as disclosed in paragraphs 23, 31, and 41 of the Applicant’s specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving a unique identifier that is encoded within an instance of activatable postage printed on an item, determining a postage rate required for the item to be posted, and communicating an activation message to an activatable-postage service that comprises a postage value equal to the postage rate and the unique identifier.
The limitations of receiving a unique identifier that is encoded within an instance of activatable postage printed on an item, determining a postage rate required for the item to be posted, and communicating an activation message to an activatable-postage service that comprises a postage value equal to the postage rate and the unique identifier; as drafted, as drafted under the broadest reasonable interpretation, encompasses the fundamental economic practice, managing commerical activities (including business relations), and the performance of mental activity, with the use of generic computer elements as tools.  That is, other than reciting the use of generic computer elements (postage-activation application, computing device), the claim recites an abstract idea.  In particular, determining postage rates for an item and communicating a postage value, encompasses the fundamental economic practice of creating and paying for postage.  In addition, receiving an identifier printed on an item and communicating an activation message for activating postage with a value equal to a postage rate encompasses managing business relations and sales activities of a postage.  In addition, receiving an identifier, determining a postage rate, and communicating a message; encompasses a mental activity (including observation, analysis, judgement, and evaluation).  Thus, the claims recite elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and the “Mental Processes” grouping of abstract ideas.  Therefore the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims use generic computer elements (postage-activation application, computing device) as tools to carry out the abstract idea.  In addition, the claim recites receiving and transmitting data over a network, which is deemed extrasolution activity.  Therefore, the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims recite receiving and communicating information over a network, which is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”).  Therefore the claims are not directed to patent eligible subject matter.
The dependent claims 2-7, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more than the abstract idea itself.  In particular, the claims further recite the activatable postage is not associated with a postage value at the time of receiving the identifier, which merely narrows the field of use; and thus does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more than the abstract idea itself (claim 2).  In addition, the claims further recite identifying a postage rate by identifying a greeting card and looking up the shipping information in a database; which encompasses mental activity (observing and evaluating postage pricing using known rules), and performance of commerical activities (evaluating postage rates for shipped items), which is a further recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and the “Mental Processes” grouping of abstract ideas (claim 3).  In addition, the claims further recite identifying the card via computer vision analysis or scanning a UPC, which merely narrows the field of use, by the type of generic computer tool used to identify greeting card; and thus does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more than the abstract idea itself (claims 4 and 5).  In addition, the claims further recite that the program used to receive an identifier and communication messages is ran on a smartphone, which is merely the recitation of a generic computer device as a tool to carry out the abstract idea; and thus does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more than the abstract idea itself (claim 6).  In addition, the claims further recite that the postage is in a non-human readable format, which is merely narrowing the field of use by defining the type of identifier printed; and thus does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more than the abstract idea itself (claim 7).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bortnak et al. (US 9208620 B1) (hereinafter Bortnak).

With respect to claim 1, Bortnak teaches:
Receiving, at a postage-activation application, a unique identifier that is encoded within an instance of activatable postage printed on an item (See at least column 2 lines 19-55, column 4 line 56 through column 5 line 58, column 7 line 50 through column 8 line 14, column 11 line 56 through column 13 line 26, column 17 line 1 through column 18 line 31, column 18 line 55 through column 19 line 10, and column 20 lines 4-30 which describe a user using a scanner, such as their phone or a kiosk scanner, to scan a unique identifier that contains an activatable postage printed on a shipping item).
Determining a postage rate required for the item to be posted (See at least column 4 line 56 through column 5 line 58, column 7 line 50 through column 8 line 14, column 17 line 1 through column 18 line 31, column 20 lines 45-67, column 28 line 60 through column 29 line 24, and column 29 line 63 through column 31 line 23 which describe determining the postage rate for the item to be mailed).
Communicating, from the postage-activation application, an activation message to an activatable-postage service that comprises a postage value equal to the postage rate and the unique identifier (See at least column 3 line 61 through column 4 line 18, column 4 line 56 through column 5 line 58, column 7 line 50 through column 8 line 14, column 10 lies 39-59, column 17 line 63 through column 19 line 30, and column 20 lines 45-67 which describe communicating an activation message to an activation service that comprises the postage value and the token, in order to activate the postage).

With respect to claim 2, Bortnak discloses all of the limitations of claim 1 as stated above.  In addition, Bortnak teaches: 
Wherein the instance of activatable postage is not associated with any postage value at a time of said receiving (See at least column 3 line 61 through column 4 line 18, column 7 line 50 through column 8 line 14, and column 17 line 1 through column 18 line 31 which describe the activatable postage as not being associated with any postage value at a time of receiving).

With respect to claim 7, Bortnak discloses all of the limitations of claim 1 as stated above.  In addition, Bortnak teaches: 
Wherein the instance of activatable postage comprises a non-human readable forgery prevention mark that is machine readable by a carrier's item processing device (See at least column 2 lines 19-55 and column 14 line 51 through column 15 line 45 which describe the activatable postage as an encrypted, machine readable barcode or RFID code).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bortnak as applied to claim 1 as stated above, and further in view of Sievel (US 2010/0332415 A1) (hereinafter Sievel).  

With respect to claim 3, Bortnak discloses all of the limitations of claim 1 as stated above.  Bortnak does not explicitly disclose the following, however Sievel teaches: 
Wherein said determining the postage rate comprises identifying a greeting card to be sent in the item by scanning the greeting card and looking up shipment information for the greeting card in a greeting card database (See at least paragraphs 9, 10, and 13 which describe a user scanning a greeting card that they will be mailing, wherein the scanning identifies the card in a database and the correct postage value for the mailing).  
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a user activating postage on a mail item by scanning the item using a scanning device, wherein the activatable postage does not have value until activated of Bortnak, with the system and method of a user scanning a greeting card that they will be mailing, wherein the scanning identifies the card in a database and the correct postage value for the mailing of Sievel.  By identifying a postage rate using the type of mail item, that being a greeting card, and identifying the item using a database, one would reasonably be able to predict that different items with different values would be able to be quickly identified, and thus reducing the time needed to identify the postage.  

With respect to claim 4, the combination of Bortnak and Sievel discloses all of the limitations of claims 1 and 3 as stated above.  In addition, Sievel teaches: 
Wherein the greeting card is identified through computer vision analysis of a visual design on the greeting card (See at least paragraphs 9, 10, and 13 which describe a user scanning a greeting card that they will be mailing, wherein the scanning identifies the card in a database and the correct postage value for the mailing.  Notably, the user uses a cell phone or scanning device to image the item and its identifiers).  
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a user activating postage on a mail item by scanning the item using a scanning device, wherein the activatable postage does not have value until activated of Bortnak, with the system and method of a user scanning a greeting card that they will be mailing, wherein the scanning identifies the card in a database and the correct postage value for the mailing of Sievel.  By identifying a postage rate using the type of mail item, that being a greeting card, and identifying the item using a database, one would reasonably be able to predict that different items with different values would be able to be quickly identified, and thus reducing the time needed to identify the postage.  

With respect to claim 5, the combination of Bortnak and Sievel discloses all of the limitations of claims 1 and 3 as stated above.  In addition, Sievel teaches: 
Wherein the greeting card is identified through identification of a Universal Product Code (UPC) on the greeting card (See at least paragraphs 9, 10, and 13 which describe a user scanning a greeting card that they will be mailing, wherein the scanning identifies the card in a database and the correct postage value for the mailing.  Notably, the user uses a cell phone or scanning device to image the item and its identifiers, such as the UPC of the item).  
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a user activating postage on a mail item by scanning the item using a scanning device, wherein the activatable postage does not have value until activated of Bortnak, with the system and method of a user scanning a greeting card that they will be mailing, wherein the scanning identifies the card in a database and the correct postage value for the mailing of Sievel.  By identifying a postage rate using the type of mail item, that being a greeting card, and identifying the item using a database, one would reasonably be able to predict that different items with different values would be able to be quickly identified, and thus reducing the time needed to identify the postage.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bortnak as applied to claim 1 as stated above, and further in view of Chatte (US 2011/0113478 A1) (hereinafter Chatte).

With respect to claim 6, Bortnak discloses all of the limitations of claim 1 as stated above.  Bortnak does not explicitly disclose the following, however Chatte teaches: 
Wherein the postage-activation application is running on a smart phone (See at least paragraphs 14, 20, 25, and 30 which describe a user using their smartphone to image an identifier on a mail item, wherein the phone transmits the identifier to a postage service to activate the identifier as postage).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a user activating postage on a mail item by scanning the item using a scanning device, wherein the activatable postage does not have value until activated of Bortnak, with the system and method of a user using their smartphone to image an identifier on a mail item, wherein the phone transmits the identifier to a postage service to activate the identifier as postage of Chatte.  By allowing a user to use a smartphone to image an identifier, instead of merely a generic camera or scanner, and activate the identifier as postage with a service provider, one would reasonably predict similar results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
28 June 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628